DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/14/21 have been fully considered but they are not persuasive.  Applicant argues that Hirsch does not disclose that any of those networked devices themselves ever actually receive the alleged “user-interface instance”.  However, Hirsch discloses that the service computer 140 receives the user-interface instance (e.g., [0037]: “A third instance 170c of the instrument management tool executes on a service computer 140 coupled to the network 160”, [0099]: “The user’s rights 218 determine which particular operations the user 222 is permitted to perform. The instrument management tool 170a may provide an appropriate user interface, such as a graphical user interface, through which the user 222 may provide input and receive output”).  Therefore, the GUI displayed at the service computer is dependent on the user’s rights 218.  As seen in Fig. 4B, the user’s rights are .
Applicant also argues that Hirsch does not disclose the claimed “step of generating and sending to the client computer device the user-interface instance … in response to receiving one or more virtual pod definitions associated with the user-specific information”.  However, as seen in Fig. 4B, Hirsch discloses providing the user interface instance to the client computer (e.g., Fig. 4B #440) in response to receiving the virtual pod definition (e.g., Fig. 4B #434).  See also (e.g., Fig. 1 # 134, Fig. 3C, Fig. 4 #434: “Obtain instrument configuration from role server”, [0087], [0089]: “The authentication application 208 determines, based on the user’s rights 218 and the instrument configuration 220, whether the user 222 has the right to access the instrument 112a … the instrument 112a grants the user 222 rights to perform functions using the instrument 112a in accordance with the user rights 218 and the instrument configuration 220”).

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-4, in the reply filed on 02/28/20 is acknowledged.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch US 2010/0235896.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Hirsch discloses:
2.	A method of generating a user-interface instance for use by a client computer device to control, through a communications network, a virtual pod representing one or more biological reagent instruments (e.g., [0037]: “the ‘instrument management tool’ may be used 
a step of generating and sending to the client computer device the user-interface instance (e.g., [0057]: “Table 1”, The user-interface will be different depending on the user. For example, an Administrator can view event logs on the user-interface but a Calibrator cannot. Fig. 4B #440) based on user-specific 15 information (e.g., Fig. 1 #122, Fig. 4 #432: “Obtain user rights from role server”, [0087]), obtained from identification data of said user (e.g., Fig. 1 #132, Fig. 3B, Fig. 4 #422: “Receive logon credentials from user”, [0090]), and in response to receiving one or more virtual pod definitions associated with the user-specific information (e.g., Fig. 1 # 134, Fig. 3C, Fig. 4 #434: “Obtain instrument configuration from role server”, [0087], [0089]: “The authentication application 208 determines, based on the user’s rights 218 and the instrument configuration 220, whether the user 222 has the right to access the instrument 112a … Otherwise, the instrument 112a grants the user 222 rights to perform functions using the instrument 112a in accordance with the user rights 218 and the instrument configuration 220”);
wherein the client computer is physically separated from the one or more biological reagent instruments (e.g., [0037]: “A third instance 170c of the instrument management tool executes on a service computer 140 coupled to the network 160”, [0037]-[0040]: “system 100 allows users to modify instrument configurations and user access rights from any location on the network 160 at which the instrument management tool is accessible”, [0080]-[0081]: “Access to the service computer 140 may be limited to authorized users using the techniques 
3.	A method as claimed in claim 2, wherein the step of generating and sending 20 to the client computer device the user-interface instance includes the step of generating and sending to the client computer device instructions to launch, or modify the behavior or appearance of, a user interface generated at the client computer device (e.g., [0099]: “The user’s rights 218 determine which particular operations the user 222 is permitted to perform. The instrument management tool 170a may provide an appropriate user interface, such as a graphical user interface, through which the user 222 may provide input and receive output.”, [0102]: “the instrument management tool 170a may provide a graphical user interface displaying a menu which only contains menu choices corresponding to commands that the user 222 has the right to execute”, [0102]: “the instrument management tool 170a may provide a graphical user interface displaying a menu which only contains menu choices corresponding to commands that the user 222 has the right to execute”, [0037]-[0039], [0047], [0070]-[0073], [0078], [0081], [0084]-[0086], [0089], [0099], [0102], [0110], [0126]-[0127], [0145]).  
4.	A method of generating a user- interface (UI) instance for use by a client 25 computer device to control, through a communications network, a virtual pod representing one or more biological reagent instruments (e.g., [0037]: “the ‘instrument management tool’ may be used to…instruct the instruments 112a-f to perform various functions, such as running tests”, [0037]: “A third instance 170c of the instrument management tool executes on a service computer 140 coupled to the network 160”, [0099]), the method including the steps of:

generating and sending a first UI instance to the client computer device through the communications network (e.g., Fig. 4A, [0084]: “it may present a user 222 with a customized logon screen”), the first UI, instance enabling a user to enter identification data 5 of the user (e.g. Fig. 4B #422: “Receive logon credentials from user”);
receiving, from a user management component (e.g. Fig. 1 #180, Fig. 2A #180), credential data for authenticating the client computer device (e.g., Fig. 4B #424-426: “Receiving authentication response from domain controller”);
retrieving user-specific information from a database component using the credential data (e.g., Fig. 4B #432: “Obtain user rights from role server”, [0087], [0090]), and retrieving from said or another database component one or more virtual pod10 definitions using the retrieved user-specific information (e.g., Fig. 3C, Fig. 4 #434: “Obtain instrument configuration from the role server”, [0087]); and
generating and sending to the client computer device the user-interface instance (e.g., [0057]: “Table 1”, The user-interface will be different depending on the user. For example, an Administrator can view event logs on the user-interface but a Calibrator cannot. Fig. 4B #440) based on the user-specific information (e.g., Fig. 1 #122, Fig. 4 #432: “Obtain user rights from role server”, [0087]) and in response to receiving the one or more virtual pod definitions (e.g., 
5.	The method as claimed in claim 2, wherein the user-interface instance comprises instructions which instruct the client computer to display at least one screen based on the one or more virtual pod definitions associated with the user-specific information (e.g., e.g., [0099]: “The user’s rights 218 determine which particular operations the user 222 is permitted to perform. The instrument management tool 170a may provide an appropriate user interface, such as a graphical user interface, through which the user 222 may provide input and receive output.”, [0102]: “the instrument management tool 170a may provide a graphical user interface displaying a menu which only contains menu choices corresponding to commands that the user 222 has the right to execute”, [0102]: “the instrument management tool 170a 
6.	The method as claimed in claim 2, wherein virtual pod comprises a plurality of biological reagent instruments including the one or more biological reagent instruments (e.g., [0068]: “Users field 322c of elements 324a indicates that users having user IDs 3 and 4 are authorized to use instrument 112a in additions to the users specified by the instrument group list 136”, [0070]: “the instruments 112a-f are grouped into three logical groups 110a-c”), and wherein generating the user-interface instance comprises determining whether said user is granted access to the one or more biological reagent instruments and denied access to at least one other of the plurality of biological reagent instruments (e.g., [0099]: “The user’s rights 218 determine which particular operations the user 222 is permitted to perform. The instrument management tool 170a may provide an appropriate user interface, such as a graphical user interface, through which the user 222 may provide input and receive output.”, [0102]: “the instrument management tool 170a may provide a graphical user interface displaying a menu which only contains menu choices corresponding to commands that the user 222 has the right to execute”, [0102]: “the instrument management tool 170a may provide a graphical user interface displaying a menu which only contains menu choices corresponding to commands that the user 222 has the right to execute”, [0037]-[0039], [0047], [0070]-[0073], [0078], [0081], [0084]-[0086], [0089], [0099], [0102], [0110], [0126]-[0127], [0145]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yung et al. US 2004/0032430 discloses a system and method for generating user interfaces for different instrument types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/18/21